DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Claim 20 has been withdrawn from consideration per response to Election/Restriction requirement filed on 11/17/21
Allowable Subject Matter
Claims 7, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose that the one side is impedance-matched to the transducer; and the another side is impedance-matched to the cartilage located on the outer ear of the user.
Moreover, the prior art of record does not disclose a extra vibration mitigation unit on the transducer to work in combination with the earplug to mitigate vibrations from leaking to the outside environment.
Note: Added limitations of the above claims to the coresponding independent claim, plus cancellation of claim 20 is required for the application to be in condition for allowance on the next action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi (EP0517497)
	Regarding claims 1 and 9, Yoshimi discloses, a conduction system (Figs. 1, 2, 8, 14, 15 ear plug 4; col. 5, I. 14 - col. 6, I. 30 discloses “The elastic vibration generator 5 is held in contact with the outer end of the earplug 4 for transmitting the elastic wave VE directly to the earplug 4.” “The earplug 4 inserted in the external auditory meatus 2 also serves as a medium for propagating sound, i.e., the elastic wave VE produced by the elastic vibration generator 5. Therefore, sound, typically voice, from the elastic vibration generator 5 can reliably and clearly be transmitted through the earplug 4 to an ear 40 drum 3.”  “The earplug 4 has an outside diameter slightly larger than the inside diameter of the external auditory meatus 2, and is made of a sound insulating material such as an elastic foamed polymer” Obviously the vibrations are being transmitted both through the direct touch to the external ear canal and air conduction to the ear drum which again would be obvious to an ordinary skilled in the art would need to propagate through anatomy of the ear comprising cartilage) comprising: a transducer (Fig 1, Transducer 5) that generates mechanical energy; and a functionally graded material interface (Fig. 2, ref. 4; Fig. 15, ref. 4H; col. 12, I. 4-25: "FIG. 15 shows an earplug 4H which is heavier and harder in a region 34 near the outer end or the vibration receiving surface 9 held against an exciter, and which is lighter and softer progressively or stepwise in a region 35 toward the inner 
and harder in a region 34 near the outer end or the vibration receiving surface 9 held against an exciter, and which is lighter and softer progressively or stepwise in a region 35 toward the inner end. Since the exciter is much heavier and harder than the earplug 4H as a whole, an elastic wave transmitted from the exciter into the earplug 4H is subject to a transmission loss. The heavier and harder region 34 of the earplug 4H serves to reduce such a transmission loss”).
Regarding claims 2 and 3, Yoshimi discloses, the limitations of claim 1. Yoshimi further discloses that the FGM interface comprises a plurality of discrete material layers that collectively form the gradation of the characteristic exhibited by the FGM interface and the gradation of the characteristic exhibited by the FGM interface comprises a specific gradient of the characteristic from the one side to the another side along one dimension of the FGM interface. (plurality of discrete material layers: col. 12, I. 1-8 “However, the earplug of an earphone according to the present invention may be of an internal structure having a plurality of regions of different hardnesses, densities, or materials,” ". which is lighter and softer progressively or stepwise in a region 35 toward the inner end ... '').
Regarding claims 4 and 5, Yoshimi discloses, the limitations of claim 1. Yoshimi further discloses that the characteristic comprises at least stiffness or dimension, and the one side of the FGM interface is coupled to the transducer; the another side of the FGM interface is dimensioned to be coupled to the cartilage located on the outer ear of the user; the one side of the FGM interface has a first stiffness modulus; and the another side of the FGM interface has a 

Regarding claims 6 and 8, Yoshimi discloses, the limitations of claim 1. Yoshimi further discloses that the another side of the FGM interface contours to the cartilage located on the outer ear of the user. (Fig 14, as shown below with arrows the earplug is taking the form of the concha bowl with point of contacts with cartridge. )

    PNG
    media_image1.png
    554
    588
    media_image1.png
    Greyscale


Regarding claim 10, 11, Yoshimi discloses, the limitations of claim 1. Yoshimi further discloses that FGM interface is anisotropic such that: the FGM interface exhibits a first level of transmissibility in a direction from the transducer to the cartilage; and the FGM interface exhibits a second level of transmissibility in an opposite direction from the cartilage to the transducer, the second level of transmissibility being lower than the first level of transmissibility (As mentioned before regarding the stepwise material characteristics, anisotropy would be the direct consequence of the earplug being lighter and softer, progressively or stepwise, in a region toward the inner end and obviously since the end portion is lighter the amount of return vibrations would be lower back to the vibrator).
Regarding claim 16, Yoshimi discloses, a conduction system (Figs. 1, 2, 8, 14, 15 ear plug 4; col. 5, I. 14 - col. 6, I. 30 discloses “The elastic vibration generator 5 is held in contact with the outer end of the earplug 4 for transmitting the elastic wave VE directly to the earplug 4.” “The earplug 4 inserted in the external auditory meatus 2 also serves as a medium for propagating sound, i.e., the elastic wave VE produced by the elastic vibration generator 5. Therefore, sound, typically voice, from the elastic vibration generator 5 can reliably and clearly be transmitted through the earplug 4 to an ear 40 drum 3.”  “The earplug 4 has an outside diameter slightly larger than the inside diameter of the external auditory meatus 2, and is made of a sound insulating material such as an elastic foamed polymer” Obviously the vibrations are being transmitted both through the direct touch to the external ear canal and air conduction to the ear drum which again would be obvious to an ordinary skilled in the art would need to propagate through anatomy of the ear comprising cartilage) comprising: a transducer (Fig 1, Transducer 5) that generates mechanical energy; and a functionally graded material interface (Fig. 2, ref. 4; Fig. 15, ref. 4H; col. 12, I. 4-25: "FIG. 15 shows an earplug 4H which is heavier and harder in a region 34 near the outer end or the vibration receiving surface 9 held against an exciter, and which is lighter and softer progressively or stepwise in a region 35 toward the inner 
and harder in a region 34 near the outer end or the vibration receiving surface 9 held against an exciter, and which is lighter and softer progressively or stepwise in a region 35 toward the inner end. Since the exciter is much heavier and harder than the earplug 4H as a whole, an elastic wave transmitted from the exciter into the earplug 4H is subject to a transmission loss. The heavier and harder region 34 of the earplug 4H serves to reduce such a transmission loss”).
However, Yoshimi does not specifically disclose that the hearing device is used for a VR system.
Examiner takes official notice that VR system with wired and wireless earbuds and headphones with ear inserts are well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the system of Yoshimi for a VR system to provide sound to the user while effectively block ambient sound.
Regarding claims 17 and 18, Yoshimi discloses, the limitations of claim 16. Yoshimi further discloses that the FGM interface comprises a plurality of discrete material layers that collectively form the gradation of the characteristic exhibited by the FGM interface and the gradation of the characteristic exhibited by the FGM interface comprises a specific gradient of the characteristic from the one side to the another side along one dimension of the FGM interface. (plurality of discrete material layers: col. 12, I. 1-8 “However, the earplug of an earphone according to the present invention may be of an internal structure having a plurality of or materials,” ". which is lighter and softer progressively or stepwise in a region 35 toward the inner end ... '').
Regarding claim 19, Yoshimi discloses, the limitations of claim 16. Yoshimi further discloses that the characteristic comprises at least stiffness or dimension, and the one side of the FGM interface is coupled to the transducer; the another side of the FGM interface is dimensioned to be coupled to the cartilage located on the outer ear of the user; the one side of the FGM interface has a first stiffness modulus; and the another side of the FGM interface has a second stiffness modulus that is lower than the first stiffness modulus. (different hardness and densities: col. 12, I. 19-25; the far side of the earpiece 4 is "dimensioned (that is, suitable) to be coupled to the cartilage located on the outer ear of the user", Also as mentioned before (Fig. 2, ref. 4; Fig. 15, ref. 4H; col. 12, I. 4-25: "FIG. 15 shows an earplug 4H which is heavier and harder in a region 34 near the outer end or the vibration receiving surface 9 held against an exciter, and which is lighter and softer progressively or stepwise in a region 35 toward the inner end).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi (EP0517497) and further in view of Tran (20200268260).
Regarding claim 15, Yoshimi discloses, the limitations of claim 1. Yoshimi. However, Yoshimi does not specifically disclose 3d printing the interface.
This feature for a hearing device is disclosed by Tran (Paragraph 0065 discloses “A system to create a custom medical device insertable into the ear is described. The system uses an ear scanner to create a 3D model of the ear structure, and a 3D printer that reproduces the shape (or the negative of the shape) of the ear, wherein an ear insert can be formed from the shape of the ear. “).

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652